Citation Nr: 1826787	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-35 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a headache disability. 

2.  Entitlement to service connection for a headache disability. 

3.  Entitlement to service connection for a right knee disability. 

4.  Entitlement to service connection for a left knee disability. 

5.  Entitlement to service connection for diabetes mellitus, type II. 


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to August 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In November 2013, the Veteran testified during a Decision Review Officer (DRO) hearing.  A transcript of that hearing is of record.  

In an October 2014 DRO decision, the RO granted service connection for nasal fracture with right deviated nasal septum, status post rhinoplasty, evaluated as noncompensably disabling, effective March 29, 2012.  The Veteran did not initiate an appeal and as such, the decision represents a full grant of the benefits sought on appeal for service connection for a nasal disability, and such issue is no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1977). 

In June 2017, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript is of record.  The Board notes that at that hearing, the Veteran declined to provide testimony as to the issues currently in appellate status, and instead provided testimony on the issues of entitlement to service connection for sleep apnea and whether new and material evidence has been received to reopen a claim of service connection for a heart disability.  See June 2017 Hearing Tr. at 3.  The sleep apnea and heart disability issues have both been recently perfected (via June 2016 VA Form 9), but not yet certified to the Board.  Given such indication that the RO is still developing these claims, they will not be discussed by the Board at this time. 

Additional evidence, to include VA treatment records through June 2016, was added to the record after the issuance of an October 2014 statement of the case.  Although the Veteran has not waived initial agency of original jurisdiction (AOJ) consideration of such additional evidence, he is not prejudiced by the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand for the remanded issues herein.  Moreover, as the Veteran's claim to reopen the service connection claim for a headache disability is being granted herein, he has suffered no prejudice in that regard. 

The issues of entitlement to service connection for right and left knee disabilities, headaches, and diabetes mellitus, type II, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final May 1977 rating decision, the RO denied the Veteran's claim of entitlement to service connection for tension headaches. 

2.  Evidence associated with the record since the final May 1977 rating decision is not cumulative and redundant of the evidence of record at the time of the decision and does raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a headache disability.  





CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for a headache disability.  38 U.S.C. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C. § 5108.

Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).
 
New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010).  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion. King v. Brown, 5 Vet. App. 19, 21 (1993).

II.  Analysis

By way of background, the Veteran's service connection claim for a headache disability, claimed as tension headaches, was previously denied in a May 1977 rating decision.  He was notified of the outcome and did not file a notice of disagreement within one year, nor was any additional evidence pertinent to the claim received within one year of that decision.  See 38 C.F.R. § 3.156 (b) (2017); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  As such, the May 1977 rating decision became final based on the evidence then of record.   38 U.S.C. §§ 7104, 7105; 38 C.F.R. § 20.1103.  

The Veteran seeks to reopen the service connection claim for a headache disability.  See March 2012 Claim. 

The evidence previously considered at the time of the last final decision (i.e. in May 1977) includes service treatment records and a March 1977 VA general examination report.  The May 1977 rating decision denied the Veteran's service connection claim for tension headaches based on the RO's conclusion that there was no current disability manifest by tension headaches at that time. 

The evidence pertaining to the Veteran's claimed headache disability since the last final rating decision in May 1977 includes VA treatment records dated through June 2016, July 2013 Disability Benefits Questionnaire (DBQ) report, May 2014 DBQ opinion, the Veteran's testimony contained in the November 2013 DRO hearing transcript, and his statement contained in his March 2012 claim. 

The July 2013 DBQ examiner diagnosed the Veteran with migraine headaches and rendered a negative nexus opinion based on his finding that such was not secondary to the Veteran's service-connected right forehead laceration scar.  Such evidence was not previously considered and relates to an unestablished fact necessary to prove the claim; namely, whether the current disability requirement of a service connection claim are met.  Further, while the July 2013 DBQ examiner provided a negative nexus opinion, such addresses the nexus elements the Veteran's claimed headache disability, and, as such, offers a more complete view of that disability.  Therefore, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for a headache disability is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a headache disability is reopened and, to this extent only, the benefit is granted.




REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  

Headache Disability 

The Veteran contends that he has a headache disability due to service, to include as secondary to his service-connected right forehead laceration scar.  See March 2012 Claim.  He has also reported that the claimed headache disability is related to a head injury sustained when he "r[an] into an airplane that was parked . . . [and] caught the bottom pylon [of the airplane] . . . [which] put [him] flat on [his] back."  See November 2013 DRO Hearing Tr. at 8. 

The Veteran's May 1973 enlistment examination report contains normal findings referable to headaches.  The accompanying report of medical history reflects that he reported a "head injury," although there was no finding of fracture and not considered disqualifying for service at that time.  A February 1975 service clinical record documents that the Veteran sustained multiple nasal fractures as result of a trauma.  A June 1975 service treatment note reflects that he sustained a laceration in the right frontal area of the skull due to an injury.  

Post-service, a March 1977 VA general medical examiner noted the Veteran's report that "[h]eadaches started when he was hit on the head in service" and that he was "unconscious for a period of time due to the blow on the head."  Also noted was that the Veteran was "hit on the head by a pipe."  

In the July 2013 DBQ report, the examiner diagnosed migraine headaches and concluded that such disability was not caused by the Veteran's service-connected right forehead laceration scar given that "[l]aceration would not cause migraines."  No nexus opinion on a direct basis, to include consideration of the above-noted in-service head injuries, was provided at that time.  Further, the examiner did not address the aggravation aspect of the secondary basis opinion.  In a May 2014 addendum opinion, the examiner found that the Veteran's migraine headaches were less likely than not due to service; however, other than stating that she had reviewed all relevant clinical records and citing those records, the examiner failed to include an adequate rationale for her opinion.  Further, the May 1973 report of medical history, which notes a head injury prior to the Veteran's service, raises the question of whether the claimed headache disability clearly and unmistakably existed prior to the Veteran's service and was not aggravated by service.  As yet, no medical opinion has addressed that question.  A remand is necessary for an addendum opinion addressing these deficiencies. 

Knee Disabilities 

The Veteran contends that he has right and left knee disabilities due to service.  Specifically, he maintains that "[he] was quite a bit on [his] knees . . . [while] helping [to] resurface the flight deck" without the aid of any knee pads during his service.  See November 2013 DRO Hearing Tr. at 3-4. 

The Veteran's May 1973 enlistment examination report contains normal findings referable to the knees.  A February 1974 service treatment note indicates that the Veteran reported left knee pain with prolonged standing at that time. A July 1975 service treatment note reflects his report of right knee pain from "hit[ting] his Rt. knee on something."  The treating physician noted "little swelling and tenderness on the [right] knee" at that time and rendered an impression of pulled muscle in the right knee.  

Post-service clinical records contain a diagnosis of knee osteoarthritis.  See, e.g., March 2015 VA treatment note.  

In July 2013 DBQ examiner, without an examination, rendered a negative nexus opinion for the claimed right knee disability only.  As rationale, she found that the in-service complaint of right knee pain was a "one time soft tissue injury in service."  The examiner also reasoned that both right and left knees showed current degenerative changes in available clinical records, "which would not be expected if the right knee had been injured and the left knee not injured in service."  In so doing, the examiner failed to consider the Veteran's competent report that during service, he injured both knees given that "[he] was quite a bit on [his] knees . . . [while] helping [to] resurface the flight deck" without the aid of any knee pads.  See November 2013 DRO Hearing Tr. at 3-4.  Further, the examiner failed to consider the February 1974 service treatment note indicating that the Veteran reported left knee pain with prolonged standing at that time, which suggests that her opinion was predicated on inaccurate and incomplete facts.  See, e.g., Reonal v. Brown, 5 Vet. App. 458, 461   1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  On remand, the AOJ should afford the Veteran a VA examination for a nexus opinion addressing the noted deficiencies for the claimed right and left knee disabilities. 

Diabetes Mellitus, Type II.

The Veteran contends that he has diabetes mellitus, type II due to service, to specifically include exposure to herbicide agents while stationed aboard the U.S.S. Oriskany (CVA 34).  See October 2012 Statement.  He reports that the ship was an aircraft carrier and that he was exposed to herbicide agents given that "some of the aircraft that were on that ship brought Agent Orange aboard that ship. . . ."  See November 2013 DRO Hearing Tr. at 12.  

The Veteran's personnel records document that he served aboard the U.S.S. Oriskany (CVA 34) from December 1974 through July 1975.  Clinical evidence indicates that he is currently diagnosed with diabetes mellitus, type II.  See, e.g. April 2016 VA treatment note.  As yet, a review of the record shows that there have been no attempts to verify the Veteran's claimed exposure to herbicide agents while aboard the U.S.S. Oriskany (CVA 34) during his service.  Given that verified exposure to herbicide agents will likely have a direct bearing on the outcome of the Veteran's diabetes mellitus, type II claim on appeal, a remand is necessary to verify whether he was exposed to herbicide agents during service. 

While on remand, the AOJ should associate any updated VA treatment records with the Veteran's claims file and request that he identify any outstanding private treatment records referable to such claims.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an opportunity to identify any outstanding private or VA treatment records relevant to his claims.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

2.  Send requests covering the entirety of the Veteran's service aboard the U.S.S. Oriskany (CVA 34) from December 1974 through July 1975 to an appropriate entity for verification of the claimed exposure to herbicide agents.  All requests and responses received should be associated with the claims file.

3.  After completing the foregoing actions, return the claims file, to include a copy of this remand, to the May 2014 DBQ examiner for an addendum opinion for the claimed headache disability.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner is requested to furnish an opinion with respect to the following questions:

(A)  The examiner should identify all diagnoses pertinent to the claimed headache disability present since the date of the claim (i.e. since March 2012), even if such diagnosis is currently asymptomatic or resolved during the pendency of the appeal.

(B)  The examiner should opine whether there is clear and unmistakable evidence (i.e. undebatable evidence) that the Veteran's headache disability pre-existed service. 

(C)  If there is clear and unmistakable evidence that the claimed headache disability pre-existed service, then the examiner should opine whether there is clear and unmistakable evidence (i.e. undebatable evidence) that the pre-existing disability or disabilities did not undergo an increase in the underlying pathology during service (i.e. was not aggravated during service).   

(D)  If there is no clear and unmistakable evidence that the disability pre-existed service, then the examiner should determine whether it is at least as likely as not (a 50 percent probability or greater) that such disability is at least likely as not directly related to service, to include the Veteran's competent report of a head injury sustained when he "r[an] into an airplane that was parked . . . [and] caught the bottom pylon [of the airplane] . . . [which] put [him] flat on [his] back."  See November 2013 DRO Hearing Tr. at 8.

(E) If there is no clear and unmistakable evidence that the disability pre-existed service, the examiner should also opine as to whether such was caused OR aggravated (beyond natural progression) by the Veteran's service-connected right forehead laceration scar.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation (specifying the baseline level of disability and current level of severity, based on consideration of VA's rating schedule).

In answering the above questions, the examiner should address the following clinical service treatment records reflecting complaints and treatments referable to head injuries during service: 1) the February 1975 service clinical record documenting that the Veteran sustained multiple nasal fractures as result of a trauma; 2) the June 1975 service treatment note reflecting that the Veteran sustained a laceration in the right frontal area of the skull due to an injury; and 3) the March 1977 VA general medical examiner noting the Veteran's report that his "[h]eadaches started when he was hit on the head in service" and that he was "unconscious for a period of time due to the blow on the head."  Also noted was that the Veteran was "hit on the head by a pipe."  

The examiner should also consider and discuss all pertinent lay assertions, to include competent assertions as to the occurrence of in-service injury, and as to onset, nature, and continuity of symptoms.

All opinions expressed should be accompanied by supporting rationale.

4.  Afford the Veteran a VA examination to determine whether there is a relationship between the claimed bilateral knee disabilities and his service.  The examiner should review the record and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

(A)  The examiner should identify all diagnoses pertinent to the right and left knees (i.e. since March 2012), even if such diagnosis is currently asymptomatic or resolved during the pendency of the appeal.

(B) For each diagnosis, the examiner should opine as to whether it is at least as likely as not (i.e. whether it is 50 percent or more probable) that any such disability is related to the Veteran's military service, to specifically include his competent report that he injured both knees while resurfacing the flight deck, which required him to be on his knees without the aid of any kneepads during his service. 

In answering the above questions, the examiner should specifically consider the February 1974 service treatment note indicating that the Veteran reported left knee pain with prolonged standing at that time; and the July 1975 service treatment note reflecting that he reported right knee pain from "hit[ting] his Rt. knee on something."  The treating physician noted "little swelling and tenderness on the [right] knee" at that time and rendered an impression of pulled muscle in the right knee.  

The examiner should also consider and discuss all pertinent lay assertions, to include competent assertions as to the occurrence of in-service injury, and as to onset, nature, and continuity of symptoms.

All opinions expressed should be accompanied by supporting rationale.

5.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


